Citation Nr: 1106390	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-36 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected left 
shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served from March 28, 1984, to September 6, 1984, 
from March 18, 1985, to March 27 1992, and from October 1, 2001, 
to August 31, 2002.  He had additional service with a Reserve 
unit and a National Guard unit.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, in which the RO denied service connection for 
posttraumatic stress disorder (PTSD), to include anxiety.

On October 27, 2010, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge, sitting at the RO.  A 
transcript of that hearing has been associated with the record.  

The Board notes that in March 2010, the Veteran, through his 
representative, indicated his desire to pursue his service 
connection claim on a secondary basis.  Specifically, the Veteran 
asserted his belief that his psychiatric conditions were due to 
or aggravated by his service-connected shoulder disability.  The 
Veteran was afforded a VA examination to address the issue of 
secondary service connection.  Thereafter, in September 2010, the 
RO issued a supplemental statement of the case wherein it denied 
the Veteran's claim for service connection for an acquired 
psychiatric condition, to include PTSD, as not directly related 
to service, nor secondary to his service-connected shoulder 
disability.  

In Robinson v. Mansfield, 21 Vet. App. 545 (2008), the United 
States Court of Appeals for Veterans Claims (Court) specifically 
stated that "[t]he proposition that separate theories in support 
of a claim for benefits for a particular disability equate to 
separate claims for benefits for that disability is no longer the 
law."  Id. at 551.  In Roebuck v. Nicholson, the Court 
recognized that "although there may be multiple theories or 
means of establishing entitlement to a benefit for a disability, 
if the theories all pertain to the same benefit for the same 
disability, they constitute the same claim."  20 Vet. App. 307, 
313 (2006).

Thus, because the Veteran is seeking service connection for one 
disability (an acquired psychiatric disorder) by pursing two 
avenues of entitlement (direct and secondary service connection), 
the Board has re-characterized the issue of entitlement to 
service connection to include secondary service connection as 
shown on the title page of this decision.  


REMAND

In November 2007, the Veteran filed a claim for VA disability 
compensation, seeking service connection for posttraumatic stress 
disorder (PTSD), depression, anxiety, and related mental health 
issues.  He indicated that he had been diagnosed with PTSD, 
depression, and anxiety related to his experiences in service in 
support of Operation Desert Shield/Desert Storm.  

Private medical records from the Crossroads Medical Centers show 
that in October 2001, during a period of active duty, the Veteran 
presented with complaints of panic attacks.  He stated that he 
first began experiencing panic attacks and trouble sleeping in 
1993, shortly after he was discharged from the Army.  He 
indicated that he had been recently called up to active duty and 
was again experiencing panic attacks.  He also reported a 
decreased appetite and wondered whether he might be suffering 
from depression.  The examiner's assessment was anxiety with 
panic attacks, for which the Veteran was prescribed Paxil.

Records from the VA medical center (VAMC) in Minneapolis, 
Minnesota, note that in April 2008, the Veteran completed a four-
week psychiatry partial hospitalization (PPH) program.  The 
Veteran reported feelings of depression, anxiety, and panic 
attacks.  His discharge diagnosis was recorded as "major 
depressive disorder; alcohol dependence; rule out posttraumatic 
stress disorder."  

In August 2008, the Veteran was seen at the Minneapolis VAMC for 
a psychiatric evaluation.  The VA psychiatrist provided an Axis I 
diagnosis of PTSD, alcohol dependence, in remission, major 
depression, and generalized anxiety disorder.  

During his October 2010 Board hearing, the Veteran testified that 
serving in support of Desert Storm, he was a fuel handler and 
that his truck came under fire during that period of service.  He 
also reported being assigned to guard duty, which required him to 
investigate potential enemy situations.  He stated that those 
events replayed in his mind and caused him stress.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  Service connection may 
also be granted for a disability that is proximately due to or 
the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2010).  This includes a disability made 
chronically worse by service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Service connection for PTSD requires:  (1) a medical diagnosis of 
PTSD utilizing the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) criteria, in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).

Unless it is determined that a veteran was engaged in combat with 
the enemy and the claimed stressor is related to such combat, the 
Veteran's alleged stressor(s) generally must be established by 
official service records or other credible supporting evidence.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).  However, if the claimed 
non-combat stressor is related to the veteran's "fear of hostile 
military or terrorist activity" and a VA or VA-contracted 
psychiatrist or psychologist confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor so long as there is not clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service.  Stressor Determinations for Posttraumatic 
Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to 
be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 
(July 14, 2010) (correcting the effective date of the rule 
published on July 13, 2010).  

Initially, the Board notes that there is no evidence that the 
Veteran engaged in combat with an enemy force.  In fact, the 
Veteran himself has not asserted that he engaged in combat.  
However, in this case, the Veteran's DD Form 214 confirms that he 
served in support of Operation Desert Shield/Desert Storm, as 
evidenced by his receipt of the Southwest Asia Service Medal, 
which is awarded to members of the armed forces who served in 
support of Operations Desert Shield or Desert Storm between 
August 2, 1990 and November 30, 1995, in the Persian Gulf, Red 
Sea, Gulf of Oman, Gulf of Aden, that portion of the Arabian Sea 
that lies north of 10 degrees north latitude and west of 68 
degrees east longitude, and the land areas of Iraq, Kuwait, Saudi 
Arabia, Oman, Bahrain, Qatar and the United Arab Emirates.

The Board finds that, under the changes to 38 C.F.R. § 
3.304(f)(3), the Veteran thus had "service in a location that 
would potentially involve 'hostile military or terrorist 
activity'."  VBA Training Letter 211B (10-05), July 16, 2010.  
Although the Veteran has failed to complete a VA Form 21-0781 
("Statement in Support of Claim for Service Connection for . . . 
PTSD"), he did provide testimony during his October 2010 Board 
hearing concerning his alleged PTSD stressors.  The Board finds 
that the Veteran's claimed stressors, as reported during his 
Board hearing, are consistent with the places, types, and 
circumstances of the Veteran's service; thus, the Veteran's lay 
statements alone may be sufficient to corroborate these 
stressors.  See Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39,843-44.  

Regarding diagnosis of the Veteran's mental disabilities, in the 
instant case, the Board acknowledges that the evidence suggests 
that the Veteran has been diagnosed with PTSD.  In that 
connection, the Board notes that the Veteran was assigned a PTSD 
diagnosis during an April 2008 Minneapolis VAMC psychiatric 
evaluation, although other VA treatment records indicate that the 
Veteran's diagnosis was not PTSD but was instead depression or 
anxiety disorder.  The Board further notes that although the 
Veteran has been provided with VA examinations in connection with 
his claim, those examinations were for mental disorders other 
than PTSD.  Indeed, an April 2010 VA examiner who was asked to 
perform a "PTSD review examination" for an assessment of PTSD 
stated that a PTSD assessment requires a veteran to complete a 
Minnesota Multiphasic Personality Inventory-2 (MMPI-2) and a two-
hour assessment.  

Thus, because the record does not reflect that the Veteran has 
been afforded a PTSD-specific examination, nor been diagnosed 
with PTSD specifically by a VA or VA-contracted psychiatrist or 
psychologist who has confirmed that the identified stressors are 
adequate to support a diagnosis of PTSD, the Board finds that a 
remand is necessary to secure a new examination to ascertain 
whether the Veteran in fact has PTSD that is a result of his 
identified in-service stressors or otherwise suffers from an 
acquired psychiatric disorder related to service.  See Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,852; see also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the 
record does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted).  

On remand, the Veteran must be afforded a VA examination in order 
to obtain a current diagnosis based on both an examination and a 
thorough review of his claims file.  Specifically, the Veteran 
must be afforded a psychiatric evaluation by a VA or VA-
contracted psychiatrist or psychologist, to include particular 
attention to the diagnoses made as a result of VAMC treatment.  
In the report, the examiner must address the relationship between 
any diagnosed PTSD and the Veteran's in-service stressors and 
must specifically discuss whether the Veteran's identified 
stressors are related to his fear of hostile military or 
terrorist activity; whether the identified stressors are adequate 
to support a diagnosis of PTSD; and whether his symptoms are 
related to the identified stressors.  See Stressor Determinations 
for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-44; VBA 
Training Letter 211B (10-05).

The Veteran is reminded that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He must 
provide as detailed information as possible regarding his claimed 
stressors.  

Further, under Clemons v. Shinseki, 23 Vet. App. 1 (2009), and in 
light of the other psychiatric diagnoses of record (major 
depression and anxiety disorder with panic attacks), in order to 
properly assess the Veteran's service connection claim, in 
addition to conducting a psychiatric examination, the designated 
examiner must provide a medical nexus opinion with respect to any 
identified acquired psychiatric disorder.  The opinion must 
address whether the Veteran has an acquired psychiatric disorder 
that is attributable to any period of active military service.  

The Board also finds that a remand of the matter is necessary for 
the agency of original jurisdiction (AOJ) to comply with its duty 
to obtain relevant records.  Under 38 U.S.C.A § 5103A, VA must 
"make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary."  38 U.S.C.A 
§ 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (2010) 
(obligating VA to obtain relevant records from Federal department 
or agency).  This duty to assist includes making "reasonable 
efforts to obtain relevant records (including private records)," 
as long as the claimant "adequately identifies" those records 
and authorizes the Secretary to obtain them.  38 U.S.C.A § 
5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  

First, the Board notes that in his December 2008 VA Form 9 
(Appeal to the Board of Veterans' Appeals), the Veteran stated 
his belief that his submitted records from the Crossroads Medical 
Center in Shakopee, Minnesota, were not complete.  Thus, on 
remand, the AOJ should contact the appellant with a request that 
he provide the full name and address for that facility.  He 
should also be asked to provide the dates of treatment.  
Following receipt of the necessary authorization for release of 
such private medical records to the VA, the AOJ should attempt to 
obtain all relevant records from the Crossroads Medical Center.  
Again, "the duty to assist is not always a one-way street."  
Wood, supra.   The appellant must provide the AOJ with enough 
identifying information to enable the AOJ to obtain the relevant 
records.  

Further, on examination in January 2009, it was noted that the 
Veteran had undergone outpatient counseling related to his mental 
disorder at Fairview Clinics - Riverside in Minneapolis, 
Minnesota, from 2005 to 2007.  It was also noted that he had been 
undergoing individual therapy at the Minneapolis VAMC since 2008.  
As to the Minneapolis VAMC records, the Board notes that the 
claims folder contains records from that facility dated through 
May 2009.  As it appears that treatment at that facility may be 
ongoing, on remand the AOJ should attempt to obtain copies of all 
pertinent treatment records from the Minneapolis VAMC and 
associate them with the claims folder.  As to the private 
counseling records, the AOJ should contact the appellant with a 
request that he provide the full name and address for the 
facility from which he received outpatient counseling from 2005 
to 2007.  Following receipt of the necessary authorization for 
release of such private medical records to the VA, the AOJ should 
attempt to obtain all relevant records from the identified 
facility.

The Board also notes that during an April 2010 VA examination, 
the Veteran reported that had twice been hospitalized in a 
psychiatric unit in 2009, both times for one week.  Thus, on 
remand, the AOJ should contact the appellant with a request that 
he provide the full name and address for the hospital where he 
was twice hospitalized in 2009.  He should also be asked to 
provide the dates of hospitalization.  Following receipt of any 
necessary authorization for release of records to the VA, the AOJ 
should attempt to obtain these hospitalization records from the 
identified hospital.  Again, "the duty to assist is not always a 
one-way street."  Wood, supra.   The appellant must provide the 
AOJ with enough identifying information to enable the AOJ to 
obtain the relevant records.  

The record also contains evidence that the Veteran was a resident 
of the Minnesota Veterans Home in Hastings, Minnesota.  In a 
March 2010 letter from the Minnesota Veterans Home, it was noted 
that the Veteran was "seen in psychology at the home on a weekly 
basis."  Further, the Veteran's sister submitted a statement 
wherein she indicated that the Veteran was under the care of a 
nurse and social worker, with whom she had met, while he was a 
resident of the Minnesota Veterans Home.  The Veteran's sister 
indicated that the Veteran had participated in a Veterans Home 
care group and had been required to attend a treatment program at 
the VAMC in St. Cloud, Minnesota.  The claims folder contains no 
records from the St. Cloud VAMC or the Minnesota Veterans Home.  

As records pertaining to treatment for the specific disability 
for which the Veteran seeks service connection are relevant 
records that may help in substantiating his claim, a remand is 
necessary for the agency of original jurisdiction (AOJ) to ensure 
that any relevant records from the Minnesota Veterans Home and 
the St. Cloud VAMC are associated with the claims folder and 
considered in connection with the Veteran's claim.  See 
38 U.S.C.A § 5103A(b)(1); Golz v. Shinseki, 590 F.3d 1317, 1320 
(Fed.Cir.2010) (defining relevant records as "those records that 
relate to the injury for which the claimant is seeking benefits 
and have a reasonable possibility of helping to substantiate the 
veteran's claim."); Loving, supra.  

Accordingly, the case is REMANDED to the AOJ for the following 
actions:

1.  The AOJ should contact the appellant 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, VA 
and private, who may possess additional 
records pertinent to his claim.  The AOJ 
must also provide the Veteran and his 
representative with the language of the new 
regulation found at 75 Fed. Reg. 39,852.  
The AOJ should attempt to obtain and 
associate with the claims folder any 
medical records identified by the appellant 
that are not already of record.  

The AOJ should specifically request from 
the appellant that he provide the full 
name, address, and date(s) of treatment for 
(1) the Crossroads Medical Center; (2) the 
facility where he reportedly received 
outpatient counseling from 2005 to 2007, 
and (3) the Minnesota Veterans Home.  
Following receipt of that information, the 
AOJ should contact the facilities in 
question, with a request that copies of any 
and all records pertaining to the appellant 
on file be provided to the AOJ.  The 
appellant should be requested to sign the 
necessary authorization for release of any 
private medical records to VA.  

The record also indicates that the Veteran 
received treatment at the St. Cloud VAMC 
and the Minneapolis VAMC.  The Veteran 
should be asked to provide information 
regarding the dates of such treatment so 
that the records can be requested.   Even 
if the Veteran does not respond, a query 
should be made for any records for the 
Veteran from these facilities.

The AOJ must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) (2010) 
regarding requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
determined to be unavailable, the Veteran 
must be notified of that fact pursuant to 
38 C.F.R. § 3.159(e) (2010).

2.  After completing this development, the 
AOJ should schedule the Veteran for a VA 
examination in connection with his claim 
for service connection for an acquired 
psychiatric disorder, to include PTSD.  
(This should be done after action requested 
in paragraph 1, above is completed to the 
extent feasible.)  The claims folder, and a 
copy of this remand, must be provided to 
and reviewed by the examiner as part of the 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 38 C.F.R. 
§ 3.655 (2010).)  

Psychological testing must be conducted 
with a view toward determining whether the 
Veteran in fact meets the criteria for a 
diagnosis of PTSD.  A VA or VA-contracted 
psychiatrist or psychologist must review 
the Veteran' claims file and test results, 
examine the Veteran, and provide an opinion 
as to whether the Veteran has 
symptomatology that meets the diagnostic 
criteria for PTSD.  The examiner must 
identify the specific stressor(s) 
underlying any PTSD diagnosis and comment 
upon the link between the current 
symptomatology and the Veteran's 
stressor(s).  In the report, the examiner 
must address the relationship between any 
diagnosed PTSD and the Veteran's in-service 
stressors and must specifically address 
whether the Veteran's identified stressors 
are related to his fear of hostile military 
or terrorist activity; whether the 
identified stressors are adequate to 
support a diagnosis of PTSD; and whether 
his symptoms are related to any identified 
stressor.  A complete rationale must be 
provided for all opinions expressed.

In addition to an opinion regarding PTSD, 
the examiner must provide an opinion as to 
the medical probabilities that the Veteran 
has any other current acquired psychiatric 
disorder that is related to his active 
military service.  With regard to each 
diagnosed psychiatric disability, the 
examiner should also provide an opinion on 
whether each such disability was caused or 
made chronically worse by already service-
connected disability.  (The Veteran is 
service connected for tinnitus and left 
shoulder disability.)  All opinions must be 
set forth in detail and explained in the 
context of the record.  

3.  The AOJ must ensure that all medical 
examination reports and opinion reports 
comply with this remand and the questions 
presented in the request.  If any report is 
insufficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.

4.  After undertaking any other development 
deemed appropriate, the AOJ should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the Veteran 
should be furnished with a supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond before the record 
is returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

